NO.
12-07-00385-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
JEFFERY LEN JACKSON,            §          APPEAL
FROM THE 123RD
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          SHELBY
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
filed a motion for DNA testing, which the trial court denied.  Appellant seeks to appeal the trial court’s
order.  The clerk’s record includes the
trial court’s certification showing that Appellant waived his right to appeal
the order denying his motion for DNA testing. 
See Tex. R. App. P. 25.2(d).  The clerk’s record does not include any
documents that show otherwise.  See Greenwell
v. Thirteenth Court of Appeals, 159 S.W.3d 645, 649 (Tex. Crim. App.
2005); Dears v. State, 154 S.W.3d 610, 614-15 (Tex. Crim. App.
2005).  
            On January
25, 2008, this court notified Appellant that the clerk’s record received in
this appeal does not show the jurisdiction of this court in that it shows
Appellant waived his right to appeal. 
Appellant was further notified that the appeal would be dismissed unless
on or before February 11, 2008 Appellant established the jurisdiction of this
court.  On February 7, 2008, Appellant
responded to this court’s notice by filing an amended notice of appeal.  However, he did not address the court’s
question about its jurisdiction. 
Accordingly, the appeal is dismissed for want of
jurisdiction.
Opinion delivered February 8, 2008.
Panel consisted of Worthen, C.J.,
Griffith, J., and Hoyle, J.
 
(DO NOT PUBLISH)